                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                                §
JONI R. SCHROEDER                               §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §
                                                          Case No. 6:19-cv-310-JDK-KNM
                                                §
COMMISSIONER, SOCIAL SECURITY                   §
ADMINISTRATION,                                 §
                                                §
       Defendant.                               §

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       This case was referred to United States Magistrate Judge K. Nicole Mitchell pursuant to

28 U.S.C. § 636. On January 7, 2020, the Magistrate Judge issued a Report and Recommendation

(Docket No. 8), recommending that Defendant’s Motion for Summary Judgment or, Alternatively,

Motion to Dismiss (Docket No. 7) be granted. No written objections have been filed.

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

§ 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

(extending the time to file objections from ten to fourteen days). Here, Plaintiff did not file

objections. The Court therefore reviews the Magistrate Judge’s findings for clear error or abuse

of discretion and reviews his legal conclusions to determine whether they are contrary to law. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S. 918 (1989)




                                           Page 1 of 2
(holding that, if no objections to a Magistrate Judge’s Report are filed, the standard of review is

“clearly erroneous, abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and Recommendation, the Court finds no

clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts

the Report and Recommendation of the United States Magistrate Judge (Docket No. 8) as the

findings of this Court.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report and

Recommendation (Docket No. 8) is ADOPTED and that Defendant’s Motion for Summary

Judgment or, Alternatively, Motion to Dismiss (Docket No. 7) is GRANTED. This civil action is

DISMISSED WITH PREJUDICE. All pending motions are DENIED as MOOT.

       So ORDERED and SIGNED this 27th day of January, 2020.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
